IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1603
                                  Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CODY EUGENE OLSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



      The defendant appeals from his conviction for operating while intoxicated.

AFFIRMED.




      Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ. Tabor, J.,

takes no part.
                                         2


McDONALD, Judge.

       Following the entry of a written guilty plea, the defendant was convicted of

operating while intoxicated, first offense, in violation of Iowa Code section 321J.2.

The defendant now seeks to challenge his guilty plea and subsequent conviction.

The defendant’s failure to file a motion in arrest of judgment precludes his “right

to assert such challenge on appeal.” Iowa R. Crim. P. 2.23(3)(a). The defendant

also contends his trial counsel was ineffective in certain respects. The record is

inadequate to resolve the defendant’s claim on direct appeal. We affirm the

defendant’s conviction and preserve his claims of ineffective assistance of

counsel for postconviction-relief proceedings. See State v. Johnson, 784 N.W.2d
192, 198 (Iowa 2010) (determining a court “must preserve” an ineffective

assistance claim if the record is inadequate to address it on direct appeal).

       AFFIRMED.